Case 8:20-cv-01730-MSS-SPF Document 13 Filed 09/24/20 Page 1 of 2 PageID 57




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


DERREL L. THOMAS,

                Plaintiff,

v.                                                   Case No. 8:20-cv-1730-T-35SPF

B. CROFT and HERNANDO COUNTY
SHERIFF’S OFFICE,

                Defendants.

_______________________________________/

                                           ORDER

          This matter comes before the Court upon Plaintiff’s Motion for Disqualification of

Magistrate Judge (Doc. 10).       Plaintiff cites to 28 U.S.C. § 455(a) as a basis for the

disqualification. The criterion for disqualification under 28 U.S.C. § 445(a) is stated as

follows: “Any justice, judge, or magistrate judge of the United States shall disqualify himself

in any proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. §

455(a).

          “Section 455(a) requires recusal when the objective circumstances create an

appearance of partiality. A charge of partiality must be supported by some factual basis,

however. Recusal cannot be based on ‘unsupported, irrational or highly tenuous

speculation.’” United States v. Cerceda, 188 F.3d 1291, 1293 (11th Cir. 1999) (quoting In re

United States, 666 F.2d 690, 694 (1st Cir. 1981)). “Ordinarily, a judge’s rulings in the same or

a related case may not serve as the basis for a recusal motion. The judge’s bias must be

personal and extrajudicial; it must derive from something other than that which the judge
Case 8:20-cv-01730-MSS-SPF Document 13 Filed 09/24/20 Page 2 of 2 PageID 58




learned by participating in the case.” McWhorter v. City of Birmingham, 906 F.2d 674, 678 (11th

Cir. 1990) (citations omitted); see also Liteky v. United States, 510 U.S. 540, 555 (1994) (“judicial

rulings alone almost never constitute a valid basis for a bias or partiality motion”). Upon

consideration of this matter, the Court finds no basis to warrant disqualification.

       In this case, Plaintiff’s allegations of bias are unsubstantiated and without merit.

Plaintiff first asserts that the undersigned “has a history of trying to deny African Americans

access to the Courts, and allowing constitutional violations to continue among people of

color” (Doc. 10 at 1). These vague, conclusory, unsupported, and meritless allegations do

not require recusal. See Cerceda, 188 F.3d at 1293. Plaintiff next questions the undersigned’s

fairness based on the allegation that Plaintiff’s motions have not been addressed in over a

month, resulting in a delay of this litigation (Doc. 10 at 1-2). A judge’s delay in ruling does

not constitute the sort of pervasive bias that necessitates recusal. See Loranger v. Stierheim, 10

F.3d 776, 780-81 (11th Cir. 1994). Nevertheless, the only motion referred to the undersigned

prior to the filing of the instant motion was Plaintiff’s motion to proceed in forma pauperis

(Doc. 2, filed July 27, 2020), upon which the undersigned entered a Report and

Recommendation only two days later (Doc. 6, entered July 29, 2020).

       Accordingly, upon due consideration, it is hereby ORDERED:

       Plaintiff’s Motion for Disqualification of Magistrate Judge (Doc. 10) is DENIED.

       ORDERED in Tampa, Florida, this 24th day of September 2020.




                                                 2
